FILED
                                         ORIGINAL                                             NOV 12 2015
                                                                                             U.S. COURT OF
                                                                                            FEDERAL CLAIMS
           In the United States Court of Federal Claims
                                         No. 15-1202C
                                  (Filed: November 12, 2015)
                                  NOT FOR PUBLICATION

                                               )
    ERIC M. RICHARDSON,                        )
                                               )
                     Pro Se Plaintiff,         )
                                               )
    v.                                         )
                                               )
    THE UNITED STATES,                         )
                                               )
                        Defendant.             )
                                               )


                                  ORDER OF DISMISSAL

        The court is in receipt of the complaint filed on October 14, 2015 by pro se
plaintiff Eric Richardson. Mr. Richardson, who is incarcerated in Schuylkill Federal
Correctional Institution in Minersville, Pennsylvania, claims that the United States
District Court for the District of Maryland (“the district court”) and the United States
Attorney’s Office for the District of Maryland (“the U.S. Attorney’s Office”) violated his
civil rights pursuant to 42 U.S.C. §§ 1985 and 1986 based on an “unlawful restraint of
liberty.” Compl. 2. 1 Mr. Richardson asserts that this court has jurisdiction to hear his
case under the Tucker Act, 28 U.S.C. § 1491, and the Administrative Procedure Act
(“APA”), 5 U.S.C. § 706. 2

       Plaintiffs have the burden of establishing the court’s subject matter jurisdiction by
a preponderance of the evidence. See, e.g., Estes Express Lines v. United States, 739

1
 Because the only proper defendant for any matter before this court is the United States, the
court has construed the claims against the district court and the U.S. Attorney’s Office as claims
against the United States (“the government”).
2
 The court is also in receipt of letters from Mr. Richardson concerning the nature of his suit.
“Nature of suit” codes are used for statistical purposes and do not affect consideration of the
case.
F.3d 689, 692 (Fed. Cir.2014) (citing Reynolds v' Army & Air Force Exch. Serv', 846
F.2d746,748 (Fed. Cir. 19S8)). Although pro se plaintiffs are held to less stringent
pleading standards, they must still demonstrate that the court has jurisdiction to hear their
claim. See Matthews v. United States, 750 F.3d 1320,1322 (Fed. Cir. 2014) (citation
omitted); Mora v. United States, I I 8 Fed. Cl. 713,7 15 (2014) (citation omitted). Under
Rule 12(h)(3) of the Rules of the Court of Federal Claims, the court must dismiss an
action "[i]f the court determines at any time that it lacks subject-matter jurisdiction."

       The court finds that it lacks jurisdiction over Mr. Richardson's complaint for three
reasons. First, this court "lacks jurisdiction to consider claims which amount to collateral
attacks on criminal convictions." Judd v. United States, No. l5-586C, 2015 WL
6684540, at * I (Fed. Cl. Oct. 30, 2015) (quoting Beadles v. United States, I l5 Fed' Cl.
242,245 (2014). This court also "has no jurisdiction to review the merits of a decision
rendered by a federal district court." Shinnecock Indian Nation v. United States, 782
F.3d 1345, 1352 (Fed. Cir. 2015) (citations omitted). Mr. Richardson's claims would
require this court to review the actions of the district court and consider the validity of his
criminal conviction.

       Second, it is well-settled that this court lacks jurisdiction over civil rights actions,
including Mr. Richardson's claims arising under 42 U.S.C. $$ 1985 and 1986. See
Colbertv. United States, No.20l4-5029,2015 WL 2343578, at *1 n.l (Fed. Cir. May 18,
2015); see also Ilaw v. United States, 121 Fed. Cl. 408, 426 (2015).

        Finally, the Tucker Act grants this court jurisdiction over claims against the
govemment that are founded on the Constitution, laws, treaties, or contracts of the United
States. 28 U.S.C. $ 1a9l(a)(l). However, the Tucker Act does not create substantive
rights; it only waives sovereign immunity for claims premised on other sources of law,
such as statutes or contracts, that "can fairly be interpreted as mandating compensation by
the Federal Govemment for the damages sustained." Jan's Helicopter Serv.. Inc. v. FAA,
525 F.3d 1299, 1306 (Fed. Cir. 2008) (quoting United States v. Mitchell , 463 U .5. 206,
216- 17 (1983). The APA is not a money-mandating statute, see. e.s., Wopsock v.
Natchees, 454 F.3d 1327,1333 (Fed. Cir. 2006) (citing 5 U.S.C. $ 702), and does not
authorize review of federal court decisions. See 5 U.S.C. $ 701(bX1XB) (excluding
federal courts from the APA's definition of "agency"); Ealy v. United States, 120 Fed.
Cl. 801, 805 (2015). In sum, the APA cannot provide a basis for this court to hear Mr.
Richardson's claims.

     Therefore, because this court lacks jurisdiction, Mr. Richardson's complaint is
DISMISSED.3 The Clerk is directed to enter judgment accordingly.

3
  Along with the complaint, Mr. Richardson hled a motion to proceed in forma pauperis.
Mr. Richardson's motion to proceed in forma pauperis is GRANTED for the limited purpose of
filing the complaint. However, Mr. Richardson may still be required to pay the full amount of
       IT IS SO ORDERED.




                                                               Judge




the filing fee under 28 U.S.C. $ 1915(b). In addition, the court finds that Mr. Richardson's
complaint was frivolous, making this a "stdke" under 28 U.S.C. $ 1915(g).